Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 1 of 21 PageID #: 125




  Michael Levine (ml5153)
  Levine & Associates, P.C.
  15 Barclay Road
  Scarsdale, NY 10583
  Telephone (914) 600-4288
  Facsimile (914) 725-4778
  Cell Phone (917 855-6453


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------X

  KAMIN HEALTH LLC,                                     : Docket No. 20 Civ 5574

                                Plaintiff,              :

                 - against -                            : DECLARATION IN OPPOSITION
                                                          TO MOTION FOR PRELIMINARY
  PINCHAS HALPERIN and PINCHAS                          : INJUNCTIVE RELIEF AND IN
  HALPERIN LLC,                                           SUPPORT OF CROSS-MOTION TO
                      Defendants.                       : COMPEL ARBITRATION

  ------------------------------------X


         Pinchas Halperin, hereby declares, pursuant to 28 U.S.C. § 1746, as follows, under the

  penalty of perjury:

         1. I am a Defendant in the within action and, as such, am fully familiar with all of the facts

  and circumstances as are hereinafter set forth. I Affirm, rather than swear, for religious reasons.

         2. This Declaration is submitted in opposition to Plaintiff’s motion for omnibus injunctive

  relief and in support of Defendants’ cross-motion to compel arbitration of any issues regarding the

  use of what Plaintiff claims to be its unregistered “trademark.”

                                   SUMMARY OF ARGUMENT

         3.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 2 of 21 PageID #: 126




                                THE FACTUAL BACKGROUND

         I. The Original Dispute, the Arbitration and the Restraining/Injunction Orders

         4. On September 17, 2018, Defendant Pinchas Halperin LLC (“PHL”), an entity of which

  I am the sole Member, and U.C. Management LLC (“UCM”), an entity owned by the individual

  Yitzchok Kaminetzky [“Kaminetzky”]), caused Kamin Health Williamsburg LLC (“KHW”) to

  be formed pursuant to the provisions of New York’s Limited Liability Company Law. The

  ownership of KHW was 50% Pinchas Halperin and 50% U.C. Management LLC.

         5. From the time of its formation, and to the time Kaminetzky improperly abandoned the

  business (as described below), KHW has been in the business of providing management services

  for an urgent care facility located at 70 Lee Avenue, Brooklyn, New York, which facility provides

  medical services and care for non-life threatening and/or temporary injuries and illnesses and

  other medical conditions on a “walk-in” basis.

         6. On or about October 4, 2018, PHL and UCM entered into a written Operating

  Agreement (the “Operating Agreement”) providing for the management and affairs of Kamin

  Health. A copy of the Operating Agreement is annexed hereto and labeled Exhibit “1”. 1

  Kaminetzky was designated as the manager (on behalf of UCM) of KHW [§ 7]. The Operating

  Agreement required that all funds of KHW be deposited solely into a bank account in the name



  1
      The term “Kamin” was defined, in the preamble of the Operating Agreement, as “U C
  Management LLC,” an entity wholly owned by Kaminetzky. Although Plaintiff Kamin Health
  LLC was not a named party to that Agreement, it was a de facto party thereto since UCM granted
  a license for the use of the “Kamin Health” supposed trademark. Specifically, the Operating
  Agreement provided, at ¶ 8 (at the end of page 4), that “Kamin shall contribute the license to the
  use of the brand name “Kamin Health” by the LCC [KHW], at no cost, which license shall continue
  for so long as Kamin owns its membership interest in the LCC.” Thus, not only did the Operating
  Agreement profess to establish that UCM (not Kamin Health LLC) owned any purportedly existing
  Kamin Health trademark, but it also granted a continuing license to use the same as long as
  Kaminetzky continued to have any interest in KHW.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 3 of 21 PageID #: 127




  of KHW on which I was required to be one of the signatories. Withdrawals could be made only

  in the regular course of business of KHW. [§ 11].

         7. The Operating Agreement further provided that, in the event that any dispute arose

  among the parties, the same would be determined by a Rabbinical Court and “judgment upon the

  award rendered or regarding enforcement of the Rabbinical Court’s rulings may be entered or

  enforced, as the case may be, in the Courts located in the State of New York, County of Kings

  …” [§ 17]. Specifically, it stated that “[a]ny and all controversy, claim, dispute etc. in any way

  relating to, arising under or resulting from” the Operating Agreement must be submitted for

  arbitration to the said panel “and not to any secular court, tribunal of the like …” (emphasis

  added). Clearly, as discussed in more detail hereinbelow, the use of a purported trademark for

  which a license was supposedly granted by the Operating Agreement is a controversy both relating

  to and arising under the Operating Agreement.

         8. Finally, the Operating Agreement further provided that, in the event that Kaminetzky

  commingled funds belonging to KHW with any funds belonging to any other entity, Kaminetzky

  would be removed as Manager of KHW “upon motion of” PHL. [§ 7].2

         9. In or about July of 2019, I discovered that, contrary to our agreement, Kaminetzky had

  been causing funds belonging to KHW to be deposited into a bank account not in the sole name


  2
     The reason for that provision – inserted at my insistence – was because Kaminetzky had other
  urgent care facilities with other partners/investors in different locations: Boro Park Urgent Care,
  Crown Heights Urgent Care and Union Medical Urgent Care (in Monsey). I agreed to invest up
  to $600,000 into KHW, which had nothing to do with those other entities and wanted to make sure
  that funds received by KHW would not be diverted to any of the entities owning or operating those
  other, separate facilities. To insure that Kaminetzky could not block that removal if he comingled
  funds, the Operating Agreement provided that he would be removed as Manager on mere “motion”
  by PHL (i.e., me), and not by any subsequent voting requirement that Kaminetzky could vote
  against and thereby defeat. If Kaminetzky had the ability to defeat his removal as manager if he
  comingled funds, my critical right to remove him would be meaningless.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 4 of 21 PageID #: 128




  of KHL, and not one where I was a signatory, but rather Kaminetzky was causing KHW funds to

  be deposited into a comingled account that Kaminetzky used for his other businesses.

         10. As a result, on July 12, 2019, I caused to be delivered to Kaminetzky and UCM a

  notice that, upon the motion of PHL, UCM had been removed as Manager of KHW. A copy of

  the said Notice of Removal is annexed hereto and labeled Exhibit “2”.

         11. On July 16, 2019, Kaminetzky responded by sending a demand for arbitration (Exhibit

  “3” annexed hereto) to me pursuant to the Operating Agreement, stating as follows:

         Per our Operating Agreement #17, any and all controversy in any way relating to
         or arising under or resulting from this agreement shall, in accord with Jewish law
         be submitted for arbitration to Beis Hora'ah Eitz Chaim in Brooklyn NY under the
         leadership of Harav Chaim Kohn.

         12. On July 24, 2019, the Rabbinical Court designated by Kaminetzky issued a formal

  invitation to me, stating: “[a]s per your request for a formal invitation to adjudicate at our beis

  din,3 Mr. Kaminetzky is requesting a Din Torah4 to discuss the management and ownership of

  the company called Kamin Health Williamsburg LLC and its operating agreement.” A copy of

  the arbitration invitation is annexed hereto and labeled Exhibit “4”. On July 29, 2019, I (through

  counsel) accepted the invitation to arbitrate before the Beis Din designated by Kaminetzky. A

  copy of that acceptance is annexed hereto and labeled Exhibit “5”.

         13. We subsequently signed and delivered a separate arbitration agreement (dated July

  23, 2019, the date that Kaminetzky requested the Beth Din to commence the din Torah) agreeing

  to arbitrate before Rabbi Kohn, the leader of the panel designated in the Operating Agreement of



  3
     A “beis din” is a Jewish Rabbinical Court viewed under New York law as a recognized
  arbitration panel.
  4
     A “din Torah” is a formal hearing before a Jewish Court; the procedure of a din Torah is
  recognized under New York law as a valid arbitration proceeding.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 5 of 21 PageID #: 129




  KHW. A copy of the fully executed arbitration agreement is annexed hereto and labeled Exhibit

  “6”.

          14.   Thereafter, and for the next approximate two months, Kaminetzky and UCM

  continuously refused to abide by numerous dates scheduled by the Beis Din. Finally, in early

  September, I requested permission from the Beis Din to file a motion for injunctive relief before

  a secular Court. On September 16, 2019, the Beis Din sent an e-mail to the parties stating, in

  relevant part, that:

          Mr. Kaminetzky and Counsel,

          This matter has been delayed continuously since late July. Although the other party
          requested permission to place an injunction in court, the beis din did not grant this
          until now in order to give Mr. Kaminetzky opportunity to represent himself.
          However, if a date no later than the last week of October/Early Cheshvan cannot be
          confirmed by this Wednesday, beis din will be forced to consider the Halperin's
          request.

          15. A copy of that notice from the Beis Din is annexed hereto and labeled Exhibit “7”.

  Kaminetzky continued to refuse to abide by the Beis Din’s scheduling orders, and the Beis Din

  issued a notice to the parties on September 18, 2019, granting permission to PHL to “file an

  injunction in court on the aforementioned funds [“all funds that are related to Kamin Health

  Williamsburg LLC”] for the pendency of this din Torah.” A copy of the said notice is annexed

  hereto and labeled Exhibit “8”.

          16. Two days later, on September 20, 2019, the Beis Din itself issued a formal “Award

  and Order granting Injunctive Relief.” A copy of the same is annexed hereto and labeled Exhibit

  “9”. The same provided, in relevant part, as follows (non-italicized emphasis in original):

                 ORDERED that, for the pendency of this din Torah, all funds received by
          any agent of Kamin Health Williamsburg LLC must be deposited only into the
          operating account of Kamin Health Williamsburg LLC and not comingled with
          funds belonging to any other entity, and such funds shall be used only for the
          business purposes of Kamin Health Williamsburg LLC. Yitzchak Kaminetzky and
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 6 of 21 PageID #: 130




          all persons operating through him or at his request or instruction, are hereby
          restrained and enjoined, during the pendency of this din Torah from disobeying this
          provision, or diverting funds, or using funds for any purpose other than the business
          purposes of Kamin Health Williamsburg LLC, and all checks shall be issued and
          signed only by the bookkeeper for Kamin Health Williamsburg LLC,5 and it is
          further

                  ORDERED that this Decision and Order is intended to be an Interim Order
          on the issues of the use and disposition by the parties of funds belonging to Kamin
          Health Williamsburg LLC during the pendency of this din Torah, such that the same
          may be confirmed by any court of competent jurisdiction pursuant the provisions
          of New York Law, and the parties (or either of them) are granted permission to
          immediately petition such court for such confirmation, or alternatively, to petition
          for injunctive relief in aid of arbitration consistent with the relief granted in this
          Order.

          17. Despite the ruling and Award of the Beis Din, Kaminetzky and UCM continue to

  divert funds from KHW and continued to write checks signed by persons other than the

  bookkeeper for KHW. Consequently, on September 27, 2019, PHL presented to the New York

  State Supreme Court, Kings County, an Order to Show Cause under Index No. 521021/2019 [the

  “Injunction Action”] seeking a preliminary injunction in aid of arbitration to prohibit the diversion

  of KHW funds by Kaminetzky. The State Court [Hon. Ken Sherman] issued the said Order to

  Show Cause in the Injunction Action, and simultaneously issued a Temporary Restraining Order

  which provided that:

                 Respondents U C Management LLC and Yitzchak Kaminetzky, and all
          persons operating through either of them or at their request or instruction, are
          hereby temporarily restrained from (i) diverting, dissipating or using any funds of
          Kamin Health for any purposes other than the business purposes of Kamin Health;
          (ii) depositing any funds of Kamin Health into any account other than the TD Bank
          operating account of Kamin Health ending in 4683, and (iii) writing or issuing any
          checks other than checks issued by Blini Gold, the bookkeeper of Kamin Health.

          18. A copy of that TRO is annexed hereto and labeled Exhibit “10”. On December 6,

  2019, the State Court [Hon. Wavny Toussaint] issued a Preliminary Injunction Order in the

  Injunction Action which was entered on December 10, 2019 (the “Preliminary Injunction”). A

  5
      The bookkeeper for KHW was (and remains) Blini Gold.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 7 of 21 PageID #: 131




  copy of the same is annexed hereto and labeled Exhibit “11”.6 On December 14, 2019, a copy

  of the Preliminary Injunction with notice of entry was served on Kaminetzky’s and UCM’s

  counsel –who is, of course, also counsel for the Plaintiff in the within action – as well as on

  Kaminetzky and UCM directly. A copy of the Notice of Entry with Affirmation of Service of the

  same, together with the Post Office proof of delivery, is annexed hereto and collectively labeled

  Exhibit “12”.

         19.      Thereafter, Kaminetzky and UCM completely ignored both Judge Sherman’s

  September 27, 2019 TRO, and Judge Toussaint’s December 6, 2019 Preliminary Injunction Order,

  diverting many hundreds of thousands of dollars of KHW funds from the bank account that the

  Courts specifically directed the same be deposited into, and disbursing those funds without

  KHW’s designated bookkeeper, Blini Gold, issuing checks or authorizing the same.

         20. Consequently, PHL brought a motion in the Injunction Action on May 15, 2020,

  seeking to hold Kaminetzky, UCM and all those acting in concert with them in contempt of Court.

  Even after the filing of that motion, Kaminetzky and UCM continued to ignore the Court’s

  Preliminary Injunction Order and continued to divert funds from the bank account that the Court

  directed the same to be deposited into.

         21. On July 15, 2020, Judge Toussaint issued an order granting the contempt motion “to

  the extent of setting the matter down for a hearing on October 1, 2020 …” A copy of the same is

  annexed hereto and labeled Exhibit “13”. That hearing date was thereafter adjourned as a result


  6
    As can be seen, the Preliminary Injunction provided, inter alia, that “all funds received by any
  agent of Kamin Health Williamsburg LLC must be deposited only into the TD Bank operating
  account of Kamin Health Williamsburg LLC ending in 4683, and (ii) any checks of Kamin Health
  Williamsburg LLC shall be issued and signed only by Blini Gold, the bookkeeper for Kamin
  Health, and Respondents, and all other persons knowingly acting or operating through any of them
  and receiving notice of this Order, are hereby enjoined from issuing any such checks.”
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 8 of 21 PageID #: 132




  of the COVID-19 restrictions on live hearings and the Court has indicated that it will be

  rescheduled as soon as the live hearings restrictions are lifted.


           II. The Purported “Assignment” by Kaminetzky in Violation of the Preliminary
               Injunction Order and the Operating Agreement

           22.   Notwithstanding that (i) the State Court’s Injunction Order was in place and

  unambiguously prohibited funds belonging to KHW be deposited anywhere other than in KHW’s

  TD operating account and disbursed only at the direction of Blini Gold, (ii) the Operating

  Agreement of KHW prohibited any disposition of the assets of KHW other than in the ordinary

  course of business,7 (iii) Kaminetzky had been ousted as manager of KHW months earlier, and

  (iv) the issue of the management and ownership of KHW (and, thus, Kaminetzky’s ability to act

  on behalf of that entity) were already before an arbitration panel (Beis Din) for disposition, which

  panel had already enjoined the depositing of any funds other than in KHW’s TD operating account

  and disbursed only at the direction of Blini Gold, on October 23, 2019 Kaminetzky (incredibly,


  7
      The Operating Agreement [Exhibit 1] provided (at Article 7) that (emphasis added):

           Notwithstanding the above, the consent of the Members holding at least sixty-six
           (66%) of the Membership Interest shall be required with respect to all decisions
           affecting the substantive Business affairs and/or operations of the LLC, such as,
           sale of the assets of the LLC out of the ordinary course of business; obtaining
           financing; changing or adding to the principal place of business of the LLC;
           addition of new members; designation of the LLC bank accounts; designation of
           the LLC's accountants and the like.

      Clearly, an assignment of all of the assets of KHW (i) affects the business affairs and operations
  of the LLC, and (ii) constitutes a sale of the assets outside of the ordinary course of business. As
  such, there is absolutely no question that doing the same required the consent of both Kaminetzky
  and Halperin.

    In his papers, Pick admitted that he was aware of this Court’s Preliminary Injunction but,
  nonetheless, ignored the same. A separate motion to hold Pick in contempt of court for his
  intentional violation of that Order is being separately filed.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 9 of 21 PageID #: 133




  while facing a hearing on a contempt motion already), signed a purported “assignment” of all of

  the funds and assets of KHW to one Douglas Pick (“Pick”). A copy of the purported Assignment

  is annexed hereto and labeled Exhibit “14”.

         23. The purported Assignment, in direct violation of the State Court’s Preliminary

  Injunction Order, permitted Pick to received KHW funds in his own account and “sign the name

  of [KHW] to any check” which is payable to KHW, to “collect” all funds belonging to KHW, to

  “hold” the funds of KHW (bypassing the KHW TD Bank operating account), and to pay himself

  and others from those funds (bypassing the requirement for Blini Gold’s signature).

         24. On December 22, 2020, the arbitration panel issued a supplemental Award and Order.

  In that Award and Order, the arbitration panel specifically ruled on the issue of Pick’s authority

  to act and determined that Kaminetzky did not have the authority to assign KHW assets to Pick

  and directed him to revoke the purported “assignment” documents. A copy of that decision and

  Order of the arbitration panel is annexed hereto and labeled Exhibit “15”. As can be seen, the

  same reads verbatim as follows (emphasis added):8

         AWARD AND ORDER BY RABBI CHAIM KOHN:

         Dear Mr. Kaminetzky:

         Mr. Halperin has submitted to us a document that you signed supposedly assigning
         the assets of Kamin Health of Williamsburg to another person. As you know, the
         disposition of the assets of Kamin Health of Williamsburg, and your authority to
         act on behalf of that company, is a matter directly before us in this din Torah. As
         you also know this Rabbinical Court previously issued a psak enjoining you from
         “diverting” funds of Kamin Health of Williamsburg to any place other than the
         operating bank account at TD Bank, and being paid out by anyone other than the
         company’s bookkeeper, Blini Gold. Therefore, we reiterate that you may not, until
         this din Torah is over, sign any document which assigns the assets of Kamin
         Health Williamsburg to any trustee or permits any person other than the
  8
    The December 22, 2020 Award and Order refers to the prior “psak” of the arbitration panel (the
  Beth Din). The decision of a Beth Din is known as a “psak din” or “psak halakha” (“ruling of
  law”) or simply a “psak.” In Hebrew, the psak implies a finalization of the process of legal debate.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 10 of 21 PageID #: 134




         company’s bookkeeper to transfer of any assets of Kamin Health of
         Williamsburg. You are directed to immediately withdraw and revoke the
         assignment document and continue to make sure that any funds of Kamin Health
         of Williamsburg are dealt with strictly in accordance with our prior psak.



         25. Thus, as of this point, there has been a specific and definitive ruling by the arbitration

  panel that Kaminetzky was not authorized to execute any assignment of KHW’s assets, a direction

  that he immediately withdraw and revoke any such assignment, and that all funds of KHW must

  be deposited only into the KHW TD Bank operating account until the conclusion of the arbitration

  proceeding. Despite the arbitration ruling requiring Kaminetzky to return the funds he diverted

  to the KHW operating agreement, he still refuses to do so.

         26. As of this date, between the funds Kaminetzky diverted to an account under his control

  and the additional funds that he has now diverted to Pick, there has been at least $759,884.81 that

  Kaminetzky has diverted in violation of (i) the Operating Agreement, (ii) two separate awards of

  the arbitration panel, (iii) the TRO issued by the State Court, and (iv) the Preliminary Injunction

  issued by the State Court.

         II. Kaminetzky’s Other Prior Ultra Vires and Illegal Actions

         27. In October of 2019, Kaminetzky ex parte advised all employees of KHW (on a

  Thursday) that they were all fired as of the following day, Friday. Kaminetzky had no authority

  to do so and did so without my knowledge or consent. Since I owned (through another corporation

  of mine) the building that KHW was operating out of, and since I had invested in excess of

  $600,000 into KHW (Kaminetzky did not invest one penny), the abrupt purported “termination”

  of the employees was unquestionably intended to harm me financially in the severest possible

  manner. I would have a building without a tenant, and (if Kaminetzky was successful in stopping

  the busines from operating), I would lose my very large investment.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 11 of 21 PageID #: 135




          28. Since Kaminetzky had been discharged as manager many months earlier, and since

  Kaminetzky had personally abandoned the business, my main emphasis when that happened was

  on attempting to locate a tenant for my building as fast as possible who would operate an urgent

  care business therein. I have sent a significant amount of money building out that facility for that

  specific purpose and to accommodate that specific business. I could only devote my attention to

  attempting to locate such a tenant and then seek to hold Kaminetzky responsible in our pending

  arbitration for the damages he caused to me as a result of his unauthorized, ultra vires and

  retaliatory actions.

          29. Based on Kaminetzky’s unauthorized and abrupt “firing” of all of KHW’s employees,

  I could not simply hire new employees quickly enough to resurrect the business on my own.

  However, I was able, fortunately, to locate a new tenant for my building that was willing to enter

  into an immediate lease and commence its own urgent care operations. The new tenant, however,

  had no interest whatsoever in using the Kamin Health name or, in any manner, being affiliated

  with Kamin Health because, frankly, the Kamin Health reputation in the industry is terrible.

          30. The new tenant began its operations in the building in around mid-November of 2020.

  The focus, however, was on them setting up and commencing the operations, and then having new

  signage and written materials prepared. That was, as the Court is aware, smack in the midst of the

  start of the second wave of the COVID-19 pandemic, and testing activities at the site, as the Court

  can well imagine, were quite hectic.

          31. On November 13, 2020, in the midst of all of the chaos that Kaminetzky and the virus

  had created, I was advised by my attorney that he had received a letter from Kaminetzky’s attorney

  (who claimed to be writing on behalf of an entity I have never heard of, “Kamin Health LLC”).

  which claimed that that entity owned the “Kamin Health name and brand.” That was, of course,
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 12 of 21 PageID #: 136




  completely contrary to Kaminetzky’s representation in the KHW Operating Agreement that

  Kaminetzky’s other company, UCM was “licensing” the Kamin Health name to KHW.

         32. Thereafter, when my attorney could not find any registered trademark for Kamin

  Health in the name of Mr. Polock’s “client” (or anyone else for that matter) my attorney requested

  that Mr. Pollock disclose the USPTO registration numbers for any alleged trademarks so that we

  could ascertain (i) exactly what the same were claimed to be and (ii) who the owners of the same

  were. That information was not forthcoming. We now know that that is because there is no

  registered trademark at all in the name of Kamin Health LLC. Nor is there any registered

  trademark in anyone’s name for the words “Kamin Health,” nor for any logo allegedly associated

  with that term.

         33. In any event, and particularly because the new tenant did not wish to be associated

  with the “Kamin” name, I set about taking the steps necessary to remove the Kamin name from all

  of the signage. Because, primarily, of the difficulty in obtaining a non-essential contractor to do

  any work I the midst of the pandemic, that was not a task that we could make quickly happen.

  Eventually, we located a contractor that would remove the Kamin Health name from the outside

  of the building. The signage, as of the date that Kaminetzky illegally fired all employees,

  abandoned the business, and left me holding a more than $600,000.00 bag of air in place of my

  vanished money, the exterior of the building looked like this:
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 13 of 21 PageID #: 137




         34. Focusing in on the actual busines sign, it looked like this:




         35. Note the Kamin Health name is clearly visible on the sign. After we removed the

  Kamin Health name, and part of the red cross symbol, it looked like this:
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 14 of 21 PageID #: 138




         III. The Instant Motion for Interlocutory Relief

         36. Indeed, when Plaintiff brought the instant injunction motion, it was perfectly well

  aware that the Kamin Health name had been entirely removed from the exterior sign on the

  building because it submitted, as Exhibit 1 to the Declaration of Ari Efron the picture above

  showing the name removed.

         37. By the middle of December, the abandoned signage and materials on the interior of

  the premises were either removed or covered up by the tenant as well, as depicted below:

         On December 17, 2020:                               Post December 17, 2020:
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 15 of 21 PageID #: 139




         On December 17, 2020:                               Post December 17, 2020:




         38. While I do not believe that either I or the tenant was required to remove the Kamin

  Health name given the existence of the Operating Agreement license, neither the tenant nor I

  wished to be associated with the Kamin name in any event and, as a result, I caused the exterior

  references in the building to the Kamin name to be removed, and the tenant removed all interior

  references to the same.
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 16 of 21 PageID #: 140




           39. Therefore, at the time that Plaintiff brought its instant motion, the same was already

  moot.

           40. Plaintiff’s attempt to overcome that fact takes the apparent path of claiming that the

  stylized cross symbol that appeared on the exterior of the building somehow constituted a

  “trademark.” But the medical cross logo (first used by the Red Cross decades ago) is the age-old

  symbol of every health care facility:

           41. The symbol, in various forms, usually with the name of the facility owner or manager

  included, is used in virtually every health care facility (urgent care or otherwise) in the world. For

  example, here are just some of examples of the variables used in the United States alone:




           42. The cross symbol that Plaintiff claims it uses is just another variation on the cross

  theme:             Plaintiff has presented no evidence whatsoever to this Court that that symbol

  (separate and apart from the “Kamin” name affixed thereto) has acquired any kind of secondary

  meaning. Moreover, on the outside of the building, I had the sign people take down two vertical

  arrows that were included in the symbol so that there could not be any argument (however

  frivolous) that the symbol somehow connotes Kamin Health. What I left up (until I can entirely
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 17 of 21 PageID #: 141




  replace the existing red cross symbol with another stylized version of the symbol (in whatever

  form the tenant eventually requests) is as follows:




         43. Note the removal of the vertical “arrows” to make the symbol more closely resemble

  an actual red cross.

         44. I can advise the Court from my personal experience with KHW that people do not go

  to urgent care facilities because of who operates them, they go to the one closest to their home (or

  wherever they are when the need arises) because they require urgent care. At the time of the events

  giving rise to this action, the closest urgent care facility to the one in my building was

  approximately ten blocks away. Ten blocks in Williamsburg (indeed, virtually anywhere in

  Brooklyn), is like being on another planet or, at least, clearly in another neighborhood. Unless two

  competing facilities are fairly close to each other, proximity, not management or brand name, is

  what matters in the urgent care field.

         45. Indeed, the single piece of anecdotal evidence that Plaintiff presents in an attempt to

  establish “confusion” is, in fact, evidence that the only thing that patients notice is the name on the

  door, and not the manner in which the traditional red cross symbol is stylized. In the text message

  reproduced at ¶ 18 of Kaminetzky’s Declaration (from an unidentified person who assumedly

  somehow was aware of Kaminetzky’s cell phone number for texting purposes), the (what

  Kaminetzky calls) “customer” establishes two facts. First, he or she stated that “I had to get tested

  quickly so I could have a coaching in person, so I went to the Kamin in Williamsburg.” That is

  precisely what I personally know to be the case (as I described above) for almost every patent –
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 18 of 21 PageID #: 142




  he or she is in need of “quick” treatment and goes to the closest urgent care facility available.

  Secondly, the “customer,” responding to Kaminetzky’s statement that “we closed that location,”

  asserted: “It said Kamin on the sign!” The “customer” did not say, “it it had your stylized red

  cross on the building,” rather that the Kamin name was visible there. And that is the point – it is

  the name, not the configuration of the stylized red cross, from which potential patents identify the

  supplier of the urgent care services. I have eliminated every reference to the name “Kamin” on

  the exterior of the building, and the tenant has done the same with respect to the interior of the

  rented space.

         46. Finally, other than the conclusory Declaration of Kaminetzky, alleging that “Kamin

  Health LLC has continually invested in its reputation through various advertising campaigns” and

  that “[w]e have likely invested hundreds of thousands of dollars in branding and advertising,” there

  is not an iota of proof of any such expenditure, let alone any successful in creating secondary

  meaning. There is simply nothing whatsoever from which the Court could possibly conclude that

  the stylized red cross symbol – without the Kamin name appearing thereupon – has acquired any

  secondary meaning or has become associated in the mind of the public with Kamin Health.

         47. Indeed, since the new tenant started to occupy my building, I have been getting reports

  that patients are expressing relief at the fact that the urgent care facility is under new ownership;

  and I can see that foot traffic has picked up since the Kamin Health name was removed from the

  exterior of the building. Perhaps that is because the new tenant treats people who enter as

  “patients” need of medical assistance, and not as “customers.”

         48. In short, Plaintiff has not come anywhere near the showing necessary to establish either

  that a likelihood of success on the merits or, more importantly, potential irreparable injury. Its
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 19 of 21 PageID #: 143




  motion for injunctive and the interlocutory relief must, it is respectfully submitted, be denied in its

  entirety for that reason.

          49. Additionally, as set forth above, Kaminetzky does not come before this Court with

  clean hands. He has diverted over $750,000 in funds from KHW that were required by two

  separate State Court Orders, and two separate arbitration awards to be deposited into KHW’s bank

  account, he is facing a contempt hearing for that conduct, he has ex parte and without authority

  purportedly “assigned away” all of KHW’s remaining assets, and he has ex parte “fired” all of

  KHW’s employees on one day’s notice to them and zero days’ notice to me – an ultra vires act

  that has left me with no manner of recovering my investment other than proceeding against

  Kaminetzky personally.

                  50. Kaminetzky certainly does not have the clean hands necessary to seek equitable

  relief from this Court. For that reason as well, Plaintiff’s instant motion for interlocutory relief

  must, it is respectfully submitted, be denied.


          IV. The Instant Motion for Interlocutory Relief

          51. As set forth above, the issue of the propriety of the use of what Plaintiff claims to be

  its “trademark” is a matter that falls squarely within the Operating Agreement of KHW. Not only

  does that Operating Agreement provide for the license to use the purported trademark, it also

  provides the duration of the license (perpetual as long as Kaminetzky remains a member of KHW),

  and the specific method of resolving any disputes (arbitration).

          52. The supposed “trademark” dispute (which is really a dispute at all, but rather just a

  manner in which Kaminetzky thinks he can exert some pressure on me so that I will back off of

  the pending contempt motion is State Court and overlook his diversion of in excess of $750,000.00
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 20 of 21 PageID #: 144




  in violation of two court orders) goes directly to the very subject matter of the Operating

  Agreement and must be arbitrated.

         53. Indeed, as set forth above, Kaminetzky has already commenced an arbitration against

  me, the arbitration panel has already issued two interim awards, and we are contesting every aspect

  of our relationship and our actions. To the extent that Kaminetzky has any claim regarding my

  supposed improper use of his purported “trademark,” it is in the existing arbitration proceeding

  that that must be resolved.


         54. Indeed, four days after Kaminetzky was ousted as manager of KHW, he initiated an

  arbitration proceeding by sending a demand for arbitration (Exhibit 3) to me which cited the

  arbitration provision in KHW’s Operating Agreement and correctly asserted that “any and all

  controversy in any way relating to or arising under or resulting from this [KHW Operating]

  agreement shall, in accord with Jewish law be submitted for arbitration to Beis Hora'ah Eitz Chaim

  in Brooklyn NY under the leadership of Harav Chaim Kohn.” The Beis Din’s subsequent

  invitation to me stated that the arbitration controversy was “the management and ownership of

  the company called Kamin Health Williamsburg LLC and its operating agreement” (Exhibit 4,

  emphasis added).

         55. In the separate arbitration agreement that Kamenetzky and I thereafter executed

  (which was dated July 23, 2019) to proceed before the designated Beis Din, the broad scope of

  the subject matter of the arbitration was described (in Kaminetzky’s handwriting) as “The

  management and ownership of the Company called Kamin Health Williamsburg LLC and its

  operating agreement” (Exhibit 6, emphasis added).

         56. The licensing rights to what Kaminetzky claims to be his trademark stem directly and

  only from the Operating Agreement that he signed on behalf of the entity he claimed owned and
Case 1:20-cv-05574-DG-RML Document 19-1 Filed 01/19/21 Page 21 of 21 PageID #: 145




  could license trademark, the use of the trademark and the duration of the license is controlled

  directly by the Operating Agreement, and the parties respective rights and obligations under the

  Operating Agreement (necessarily including the trademark licensing provision) are the direct

  subject matter of the pending arbitration.

         57. Therefore, the determination of whether there has been any improper use of the

  purported trademark is (and must be) the subject matter of the pending arbitration.

         58. Consequently, the instant action should be dismissed (or, at least, held in abeyance)

  pending a determination by the arbitration panel of all of the rights and obligations of the parties,

  including the use of the purported trademark.

         59. I declare under the penalty of perjury that the foregoing is true and correct.

         WHEREFORE, it is respectfully requested that this Court deny Plaintiff’s motion for

  interlocutory relief in all respects, grant Defendants’ cross-motion to compel arbitration and

  dismiss (or hold in abeyance) this action pending the final arbitration determination, and award

  to Defendants such other, further and different relief as may be just, proper and equitable.

  Dated: January 20, 2021
                                                                _____________________________
                                                                      Pinchas Halperin
